Name: Commission Regulation (EEC) No 3132/87, of 20 October 1987, repealing Regulation (EEC) No 2685/87 concerning the stopping of fishing for pollack by vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 10 . 87 Official Journal of the European Communities No L 296/ 17 COMMISSION REGULATION (EEC) No 3132/87 of 20 October 1987 repealing Regulation (EEC) No 2685/87 concerning the stopping of fishing for pollack by vessels flying the flag of Spain Spain should therefore be permitted ; that consequently it is necessary to repeal Commission Regulation (EEC) No 2685/87, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), and in particular Article 11 (3) thereof, Whereas Commission Regulation (EEC) No 2685/87 (2), stopped fishing for pollack in the waters of ICES division VII by vessels flying the flag of the Spain or registered in Spain as from 5 September 1987 ; Whereas France has transferred on 8 October 1987 to Spain 10 tonnes of pollack in the waters of ICES division VII by vessels flying the flag of Spain or registered in HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2685/87 is hereby repealed. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. r . Done at Brussels, 20 October 1987. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (&lt;) OJ No L 207, 29 . 7 . 1987, p . 1 . (2) OJ No L 254, 5 . 9 . 1987, p . 12 .